Case 2:17-cr-20263-VAR-MKM ECF No. 87-8, PageID.890 Filed 07/29/20 Page 1 of 1



To Whom it May Concern:



I am Rosalind Mitchell, Mother of Tionna Mitchell. I am writing this letter to let you know that as
Tionna’s mother, I will always give Tionna my best advice and encouragement.

I will constantly encourage her to do her best and do the right things in life, as well as let her know how
important it is to obtain employment and support herself.

Also, I will encourage Tionna to be that same loving and helpful person that I watched grow up. Tionna
was always a person who liked to share with any and everyone around her. I love that about her.

I’d like for Tionna to be able to attend classes while she is with me. I will encourage her to do so.

I am aware of her sentencing guidelines, I have a home prepared that will adhere to those guidelines,
and I will do what I can to encourage and support her in regaining her life.



Thank you.

Rosalind Mitchell

5/2/2020
